PER CURIAM.
The order should be modified by striking out in clauses 1 and 2 thereof the words “and in what tenor and what effect,” and inserting in lieu thereof the words “and the substance of said alleged agreement,” by striking out in clause 6 thereof the words “and the basis of the claim that any such payment was on account of the said work, labor, and services or on account of said sum of $4,-125,” and, further, by striking out in clause 11 thereof the words “and the basis of the claim that any such payment was on account of the said work, labor, and services, or on account of said sum of $3,000,” and, as so modified, affirmed, with $10 costs and disbursements to the defendant.